NUMBER 13-16-00246-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                        IN RE LAKEITH RAQIB AMIR-SHARIF


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1

        On May 2, 2016, relator Lakeith Raquib Amir-Sharif, proceeding pro se, filed a

petition for writ of mandamus through which he seeks to compel Zenaida Silva, the District

Clerk of Bee County, Texas, to issue citations for each of the named defendants in the

underlying case and to compel the trial court2 to rescind or vacate an April 7, 2016 “stay”



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

        2This matter arises from trial court cause number B-16-1194-CV-A in the 36th District Court of Bee
County, Texas. In addition to the district clerk, the relator has designated the respondents herein as the
Honorable Janna Whatley, presiding judge of the 343rd District Court of Bee County, Texas, who issued
order. The April 7, 2016 order (1) directs the clerk of the court to send all pleadings in the

case to the Docketing Clerk, Law Enforcement Defense Division, Office of the Attorney

General, (2) directs the Attorney General to review the pleadings pursuant to Chapter 14

of the Texas Civil Practice and Remedies Code and to file an amicus curiae advisory with

the court within sixty days, and (3) requests the Attorney General to obtain authority to

represent the defendants and answer on their behalf within 120 days after receipt of the

order.

         To be entitled to mandamus relief, the relator must demonstrate that the trial court

clearly abused its discretion and the relator has no adequate remedy by appeal. In re

Lee, 411 S.W.3d 445, 463 (Tex. 2013) (orig. proceeding); In re Reece, 341 S.W.3d 360,

364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). A trial court clearly abuses its discretion if it

reaches a decision so arbitrary and unreasonable as to amount to a clear and prejudicial

error of law or if it clearly fails to analyze the law correctly or apply the law correctly to the

facts.   In re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.

proceeding) (per curiam). The adequacy of an appellate remedy must be determined by

balancing the benefits of mandamus review against the detriments. In re Team Rocket,

L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig. proceeding). This Court does not have

mandamus jurisdiction over district clerks unless it is shown that issuance of the writ is

necessary to enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West,

Westlaw through 2015 R.S.); In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco

2008, orig. proceeding); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.]


the April 7, 2016 order at issue, and the Honorable Joel B. Johnson, who was that same day assigned to
handle the underlying case.

                                                  2
2006, orig. proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st

Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San

Antonio 1998, orig. proceeding).

       Relator has filed a “Motion for Suspension of Rules in the Interest of Justice Being

Done,” through which he requests that “the appellate rules be suspended within reason

so that this appeal [sic] is not defeated because of some inconsequential, procedural,

technical, or remedial defect.”    We liberally construe pro se pleadings and briefs.

Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.).

However, we hold pro se litigants to the same standards as licensed attorneys and require

them to comply with applicable laws and rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Washington, 362 S.W.3d at 854. To do

otherwise would give a pro se litigant an unfair advantage over a litigant who is

represented by counsel. Mansfield State Bank, 573 S.W.2d at 185; Shull v. United Parcel

Serv., 4 S.W.3d 46, 53 (Tex. App.—San Antonio 1999, pet. denied). Accordingly, we

DENY relator’s motion for the suspension of the rules.

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider the mandamus as against the District

Clerk and that relator has failed to meet his burden to obtain mandamus relief against the

trial court. Accordingly, the petition for writ of mandamus is DISMISSED in part regarding

relator’s claims against the District Clerk and DENIED in part insofar as relator seeks

relief against the trial court.

                                                 PER CURIAM

Delivered and filed the
5th day of May, 2016.

                                             3